Defendants carried their prima facie burden by showing that the injured plaintiffs disc condition was degenerative and not caused by the trauma of the accident. Plaintiffs failed to adequately address such showing (see DeJesus v Paulino, 61 AD3d 605, 607-608 [2009]); speculation by plaintiffs family physician, that a radiologist who conducted an MRI of plaintiffs lumbar spine would have noted the existence of degenerative disc disease in his report had he seen any, was properly rejected by the motion court. In view of the foregoing, it is unnecessary to address the parties’ other contentions. Concur — Sweeny, J.P., Catterson, Renwick, Freedman and Abdus-Salaam, JJ.